Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, “the fastening mechanism” lacks antecedent basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shono et al (JP 2014155347, herein ‘Shono’) in view of Luo et al (US 5990584, herein ‘Luo’).
Shono discloses an iron core (see fig. 1), 

    PNG
    media_image1.png
    585
    591
    media_image1.png
    Greyscale

wherein the iron core comprises laminates of plurality of electromagnetic steel sheets [1]; a laminate [2] of alloy strips that are particularly an amorphous alloy material (see para [0009]) (and as in claim 6), wherein the alloy laminate [2] is sandwiched between the plurality of electromagnetic steel sheets, except for a fastening mechanism that penetrates the plurality of electromagnetic steel sheets and alloy thin strips; and a fixing base, wherein the plurality of electromagnetic steel sheets and the laminate of the alloy strips are fastened to the fixing base by the fastening mechanism, except for the plurality of electromagnetic steels sheets are laminates.
Luo, however, teaches a motor comprising: a fixing base [12], a rotor [56] and an iron core [24] (as in claim 11), wherein the iron core [24] that includes two electromagnetic steel sheets [50]; a laminate [48] being sandwiched axially between the plurality of electromagnetic steel sheets [50] at opposite ends thereof; a fastening mechanism [26, 28] that penetrates the 

    PNG
    media_image2.png
    609
    835
    media_image2.png
    Greyscale

	Therefore, by applying the Luo important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art iron core by incorporating the prior art iron core in a motor including the fastening mechanism and a fixing base such that the fastening mechanism penetrating the plurality of electromagnetic steel sheets and the laminate for fastening the plurality of electromagnetic steel sheets and the laminate to the fixing base.  Doing so would be one of various obvious industrial implementations of the iron core to serve as a stator core of a stator assembly in a motor that would be a relatively low cost compact torque motor (as taught by Luo) with an iron core being capable of reducing cost of manufacture and attaining compatibility of a low iron loss and cogging reduction when used for a rotary electric machine (as taught by Shono).
Shono in view of Luo.  For an argumentative point of view to establish obviousness, let’s consider the reverse combined teaching of Luo in view of Shono.  Luo teaches a motor as claimed (see Luo’s fig. 1), particularly an iron core comprises a laminate being sandwiched between the plurality of electromagnetic steel sheets, except for electromagnetic steel sheets are laminates and the laminate is a laminate of alloy strips.  However, Shono teaches such iron core (see Shono’s fig. 1) with laminates of plurality of electromagnetic steel sheets sandwiching therebetween is a laminate of alloy strips.  Hence, by applying the Shono important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the Luo prior art motor by configuring the Luo motor’s iron core, particularly stator iron core as taught by Shono.  Doing so would improve the motor by using core pieces of amorphous laminate strips/plates, which is capable of reducing cost of manufacture and attaining compatibility of a low iron loss and cogging reduction when used for a rotary electric machine (as taught by Shono).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shono and Luo, as applied in claim 1, in view of one of Yuki (US 5097373, herein Yuki) or Daugherty et al (US 20060066169, herein ‘Daugherty’) or JP 52-137610 (submitted in IDS, herein JP’610).
Yuki teaches an iron core comprises a laminate of magnetic core sheet having different surface roughness and voids (see Abstract) for effect diffusion-bonding at the interface between adjacent thin sheets of the block leaving innumerable voids at the interface.
Alternately, Daugherty teaches an iron core comprises a laminate of magnetic core sheet having different surface roughness increasing the electrical resistivity of the iron core and, as such, decreasing core losses (see [0032]).
JP’610 teaches an iron core comprises a laminate of magnetic core sheet having different surface roughness (see figs. 1-2 and 7) for caulking laminated sheets to form a laminated iron core.
Therefore, it would have been obvious to one skilled in the art before the effective date of present invention to modify the prior art iron core by configuring the laminate  of the plurality of electromagnetic steel sheets to has a first region and a second region, and the first region has a different surface roughness than the second region.  Doing so would enable caulking the laminated core sheets, increasing electrical resistivity of the iron core, decreasing core losses, enhance adhesively bonding.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shono and Luo, as applied in claim 1, in view of JP 5-88162 (submitted in IDS, herein JP’162).
JP’162 teaches an iron core comprising a laminate of a plurality laminated magnetic sheets has a weld [1a] on an end surface and a cutting trace in the weld and a vicinity of the weld on a surface of the laminate of the plurality of electromagnetic steel sheets (figs. 1a-1c).  Thus, it would have been obvious to one skilled in the art before the effective date of present invention to modify the prior art iron core by configuring the laminate  of the plurality of electromagnetic steel sheets to has a weld on an end surface and a cutting trace in the weld and a vicinity of the weld on a surface of the laminate of the plurality of electromagnetic steel sheets.  Doing so would enable amount of welding to be adjustable and enable accurately positioning the core with respect to a bracket (i.e. framing or housing) to reduce noise caused by vibration (as taught by JP’162).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shono and Luo, as applied in claim 1, in view of JP 2011-066987 (submitted in IDS, herein JP’987).
JP’987 teaches an iron core comprising a laminate of a plurality laminated magnetic sheets has an adhesive on an end surface of the laminate of the plurality of electromagnetic steel sheets (see fig. 4 and [0042]).  Hence, it would have been obvious to one skilled in the art before the effective date of present invention to modify the prior art iron core by providing adhesive on an end surface of the laminate of the plurality of electromagnetic steel sheets for both electrical insulating and mechanical bonding.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shono and Luo, as applied in claim 1, in view of Idei (JP 2016197646, herein ‘Idei’).
Idei teaches an iron core comprising nanocrystal amorphous alloy core [3].  Therefore, it would have been obvious to one skilled in the art before the effective date of present invention to modify the prior art iron core by providing the prior art laminate amorphous alloy strips as nanocrystal amorphous alloy core, as taught by Idei for enhancing good soft magnetic characteristics of the amorphous alloy core.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shono and Luo, as applied in claim 1, in view of Idei and Igarashi (US 20130214198, herein ‘Igarashi’).
The combined teaching of Shono, Luo and Idei would provide an iron core having the two laminates of plurality of electromagnetic steel sheets [1] sandwiching the laminate [2] of amorphous alloy strips therebetween, wherein the amorphous alloy strips has nanocrystal grains, except for the upper and lower portions of the laminate of alloy strips subject to heat treatment 
Igarashi teaches an amorphous alloy having heat treatment and no-heat treatment portions for noise suppression effect.  Hence, it would have been obvious to one skilled in the art before the effective date of present invention to modify the prior art iron core by providing the prior art laminate amorphous alloy strips as nanocrystal amorphous alloy core having a structure with upper and lower portions of a laminate of alloy strips subjected to heat treatment are sandwiched together with laminates of amorphous alloy strips not subjected to heat treatment.  Doing so would suppress noise and magnetic loss.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834